DETAILED ACTION
Claims 1, 4-10, 13-15, 18-21 are pending, and are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 is objected to because a semicolon has been used after “configured to”. For the rest of the action, the semicolon has been taken out. The claim is read as “… wherein the controller is configured to decide …”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 10, 15, 20-21 are rejected under 35 U.S.C. § 103 as being unpatentable U.S. Patent Application Publication Number 2014/0368260 attributed to Tosaku TANADA (hereafter referred to as TANADA) and U.S. Patent Application Publication Number 2013/0201149 attributed to Yeo et al. (hereafter referred to as Yeo) 
For claim 1: TANADA discloses an information processing apparatus to which at least one of a touch panel display of electrostatic capacitance type and a touch panel display of a pressure-sensitive type is connected, the information processing apparatus comprising: a controller including a processor and a memory, wherein the controller is configured to: display an image on the touch panel display connected to the information processing apparatus [0025]; determine a type of a touch panel display connected to the information processing apparatus [0056]; set a threshold regarding an amount of change in distance between two pointers wherein in a case where the amount of change in distance between the two pointers of a received operation exceeds the threshold, it is determined that the operation is an operation for enlarging or reducing the image [0077, 0078, 0060]; detect the amount of change in distance between two pointers that are in contact with the touch panel display connected with the information processing apparatus, and -2-Amendment for Application No.: 15/359311Attorney Docket: 10165377US01compare the detected amount with the first threshold or the second threshold to decide whether the movement of the two pointers is a user operation to enlarge or reduce the image [0078, S12, S7 of figure 5].
TANADA discloses both electrostatic and pressure-sensitive touch panels [15a and 15b of figure 3] and also discloses setting a threshold value [0058, 0059, 0061, 0077, 0081 and 0099]. 
TANADA does not expressively disclose setting a threshold based on the type of the touch panel.

It would have been obvious to one of ordinary skill in the art, having the teachings of TANADA and Yeo before him/her, before the effective filing date of the claimed invention to incorporate Yeo’s teaching into TANADA to expressively set the threshold based on the type of touch panel. 
One of ordinary skill in the art would do so to handle different types of touch panels. One of ordinary skill in the art would do so because TANADA discloses both electrostatic and pressure-sensitive touch panels [15a and 15b of figure 3] and also discloses setting a threshold value [0058] and Yeo explicitly discloses that a capacitance type sensing unit senses a variation in a capacitance value due to a touch operation whereas a resistance film type sensing unit senses a variation in an electric resistance value at a touch portion [0009].
Neither TANADA nor Yeo expressively discloses wherein a first threshold is set when the determined type of the touch panel display is an electrostatic capacitance type, and a second threshold that is larger than the first threshold is set when the determined type of the touch panel display is a pressure-sensitive type.
Jiang discloses capacitance type panel has advantage over pressure sensitive due to higher accuracy [column 2, line 19-23]. Having this knowledge, an ordinary 
For claim 20: The information processing apparatus according to claim 1, wherein the threshold is a minimum length for determining that the received operation is the operation for enlarging or reducing the image [TANADA: 0077].  
For claim 21: The information processing apparatus according to claim 1, wherein the controller is configured to decide whether to enlarge or reduce the image by comparing the first threshold with the detected amount in a case where a type of a touch panel display connected to the information processing apparatus is an electrostatic capacitance type, and by comparing the second threshold with the detected amount in a case where a type of a touch panel display connected to the information processing apparatus is a pressure-sensitive type [Yeo: 0060, 0059, 0061 and 0009].
Claim 10 is rejected using the same rationale as claim 1.
Claim 15 are rejected using the same rationale as claim 1.
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over TANADA, Yeo and Jiang and U.S. Patent Application Publication Number 2011/0181535 attributed to Masayuki Takayama (hereafter referred to as Takayama) and U.S. Patent Application Publication Number 2014/0098036 attributed to Paek et al. (hereafter referred to as Paek).
For claim 4: TANADA, Yeo, Jiang do not teach a plane face operation panel.
Takayama discloses a plane face operation panel [0046].

TANADA, Yeo, Jiang, Takayama do not disclose an elevation face operation panel.
Paek discloses an elevation face operation panel [0039].
It would have been obvious to one of ordinary skill in the art, having the teachings of TANADA, Yeo, Jiang, Takayama and Paek before him/her, before the effective filing date of the claimed invention to learn from Paek and incorporate an elevation face operation panel into TANADA, Yeo, Jiang and Takayama to add more value to the apparatus.
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over TANADA and Yeo and Jiang and Takayama and Paek.
For claim 5: TANADA, Yeo, Jiang, Takayama and Paek do not expressively discloses wherein the second threshold for the touch panel display of the pressure-sensitive type is set as an initial value, and the initial value is changed to the first threshold for the touch panel display of the electrostatic capacitance type according to the elevation face operation panel being connected.
But TANADA discloses both capacitance and resistive touch panels [0047-0048] and also setting threshold values [0077, 0060]. Yeo discloses different threshold values when the touch panel of the resistance film type is connected and when the touch panel of the electrostatic capacitance type is connected [0060]. Jiang discloses capacitance 
Having those teachings, one of ordinary skill in the art can come up with a design wherein the second threshold value for the touch panel of the electrostatic capacitance type is set as an initial value, and the initial value is changed to the threshold value for the touch panel of the resistance film type according to the elevation face operation panel being connected in order to accommodate the change of panel.
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over TANADA, Yeo, Jiang and U.S. Patent Application Publication Number 2008/ 0305836 attributed to Kim et al. (hereafter referred to as Kim). 
For claim 6: TANADA, Yeo, Jiang do not disclose wherein the set threshold for enlarging the displayed image and the set threshold for reducing the displayed image are different.
Kim discloses wherein the set threshold for enlarging the displayed image and the set threshold for reducing the displayed image are different [Claim 14].
It would have been obvious to one of ordinary skill in the art, having the teachings of TANADA, Yeo, Jiang and Kim before him/her, before the effective filing date of the claimed invention to incorporate Kim’s teachings of a different threshold value into TANADA, Yeo and Jiang to provide more flexibility.
Claims 7-9, 13-14, 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over TANADA, Yeo , Jiang and further in view of U.S. Patent Application Publication Number 2012/0105893 attributed to Akio Ito (hereafter referred to as Ito). 

Ito discloses wherein the controller is configured to generate image data by reading an image on an original document [0040].
It would have been obvious to one of ordinary skill in the art, having the teachings of TANADA, Yeo, Jiang and Ito before him/her, before the effective filing date of the claimed invention to have the information processing apparatus according to claim 1, wherein the controller is configured to generate image data by reading an image on an original document. 
One of ordinary skill in the art would do so because adding more feature would increase the value of the apparatus.
For claim 8: The information processing apparatus according to claim 7, wherein the controller is configured to display a preview image based on the generated image data [Ito: 0074].
For claim 9: TANADA, Yeo, Jiang do not disclose wherein the controller is configured to print image data on a recording material.
Ito discloses wherein the controller is configured to print image data on a recording material [0041].
It would have been obvious to one of ordinary skill in the art, having the teachings of TANADA, Yeo, Jiang and Ito before him/her, before the effective filing date of the claimed invention to have the information processing apparatus according to claim 1, wherein the controller is configured to print image data on a recording material

Claims 13, 14 are rejected using the same rationale as claims 7, 9 respectively.
Claims 18, 19 are rejected using the same rationale as claims 7, 9 respectively.
Response to Arguments
It has been noted that the applicant omits the newly added claims 20-21 from the pending status [1st line of Remarks].
Regarding 35 U.S.C. §112 rejection: The rejection has been withdrawn since the claims have been amended appropriately.
Regarding 35 U.S.C. § 103 rejection: The applicant summarizes the prior arts being used according to his/her interpretation and argues as below: 
According to the claimed invention, a threshold related to the amount of change in distance is changed depending on a type of a touch panel. None of the cited references assumes a use case of the present invention of replacing a touch panel to operate. (Tanada assumes determining an operation using both of two types of touch panels for one display. Yeo assumes using one of two different types of touch panels.) Therefore, neither of these references discloses the characteristic configuration of the claimed invention. Consequently, a skilled person would not have been able to arrive at the idea of the claimed configuration no matter how they are combined.
The cited references merely considers detecting a tap operation on a different type of a touch panel, and do not assume detecting a pinch-in and pinch-out operation on different types of touch panels as defined in the present invention. In other words, the cited references only need to consider a change in electrostatic capacitance or a change in pressure of one touch operation, but the claimed invention considers movement of fingers (namely an amount of change in distance) because a pinch-in and pinch-out operation is to be detected. Since none of the cited references assumes the issue, the claimed invention cannot be conceived based on the cited references. 
Applicant's arguments filed have been fully considered but they are not persuasive. The applicant argues that none of the cited references assumes a use case of the present invention of replacing a touch panel to operate. But there is absolutely no mention of any replacement of any touch panel in the claim languages. Thus the applicant’s argument is based on a non-existing limitation/feature/preamble. 
The argument regarding the cited references not teaching pinch-in/pinch-out on different kinds of panel: As explained above, TANADA clearly discloses “movement of fingers” since it discloses pinch-in/pinch-out operation [0060]. TANADA discloses both electrostatic and pressure-sensitive touch panels [15a and 15b of figure 3] and also discloses setting a threshold value [0058, 0059, 0061, 0077, 0081 and 0099]. TANADA does not expressively disclose setting a threshold based on the type of the touch panel. That’s where Yeo comes in. Yeo discloses setting a threshold based on the determined type of the touch panel [0060, 0059, 0061 and 0009]. It would have been obvious to one of ordinary skill in the art, having the teachings of TANADA and Yeo before him/her, before the effective filing date of the claimed invention to incorporate Yeo’s teaching into TANADA to expressively set the threshold based on the type of touch panel. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. 1.111(c) to consider these references fully when responding to this action.
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA Datta CHAUDHURI whose telephone number is (571)272-1427.  The examiner can normally be reached on Mon-Wed 7-4 ET (1st week of the bi-week) and Mon-Tue 7-4 ET (2nd week of the bi-week).

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anita D. Chaudhuri
Examiner, Art Unit 2173



/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173